Case 18-31263   Doc 11   Filed 10/02/18 Entered 10/02/18 12:24:49   Desc Main
                           Document     Page 1 of 5
Case 18-31263   Doc 11   Filed 10/02/18 Entered 10/02/18 12:24:49   Desc Main
                           Document     Page 2 of 5
Case 18-31263   Doc 11   Filed 10/02/18 Entered 10/02/18 12:24:49   Desc Main
                           Document     Page 3 of 5
Case 18-31263   Doc 11   Filed 10/02/18 Entered 10/02/18 12:24:49   Desc Main
                           Document     Page 4 of 5
Case 18-31263   Doc 11   Filed 10/02/18 Entered 10/02/18 12:24:49   Desc Main
                           Document     Page 5 of 5
